Citation Nr: 1628485	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee patellofemoral syndrome. 

2.  Entitlement to service connection for right knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 2006 to October 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal was subsequently transferred to the RO in Jackson, Mississippi.  

In May 2016, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from a bilateral knee condition as result of his military service.  Specifically, the Veteran claims that his bilateral knee disability symptoms began due to partaking in "a lot of training exercises" during service, to include "running in full combat gear, conditioning hikes, [and] embarking and disembarking on AAV's and 7-tons on a regular basis. . . ."  See August 2012 substantive appeal (via VA Form 9); May 2016 hearing transcript.  He reports that his bilateral knee condition symptoms have continued since service.  

The Veteran's service treatment records include a September 2006 enlistment examination report, reflecting a normal finding as to the Veteran's lower extremities except feet.  An August 2010 report of medical history reflects the Veteran's complaint that his "knees hurt at joints" and that his knees "ache[d] and throb[bed] 3 or 4 times a week."  The Veteran subsequently underwent a pre-discharge examination in September 2010.  While the examiner noted the Veteran's report of pain in his knees, the examiner provide a diagnosis of "resolved" bilateral knee strain.  Also of record is a September 2010 radiology report, providing impressions of "no significant findings" as to both knees.  As for post-service treatment records, the Board notes that while the August 2012 statement of case cites VA treatment records from Jackson VA Medical Center as part of evidence considered, the claims file does not contain such records or any other post-service treatment records.   

At the May 2016 hearing, the Veteran identified pertinent VA treatment records located at "Hattiesburg" VA Medical Center.  See May 2016 hearing transcript at 5.  The Veteran also testified that he has been receiving treatment at that location for his claimed bilateral knee condition since service.  See May 2016 hearing transcript.  It appears that the AOJ has not yet attempted to obtain these identified records.  Given the likely relevance of these records, the AOJ should obtain such identified treatment records.  While on remand, the Veteran should be provided an opportunity to identify any other private or VA treatment records relevant to his claimed bilateral knee disability.  Thereafter, all identified records should be obtained.  

After obtaining any outstanding treatment records, the AOJ should accomplish any other development deemed appropriate in order to adjudicate the claims on appeal, to include affording the Veteran a VA examination for his claimed knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records related to the Veteran's bilateral knee disability claim, to include VA treatment records from the "Hattiesburg" VA Medical Center since October 2010, and associate them with the Veteran's claims file.  In addition, obtain and associate with the claims file the Veteran's records from the Jackson VA Medical Center.

2.   Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R.  FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




